ACCEPTED
                                                                                                                     05-15-00123-CV
                                                                                                          FIFTH COURT OF APPEALS
                                                                                                                     DALLAS, TEXAS
                                                                                                               7/23/2015 10:48:29 AM
                                                                                          ( ( ; ,ARRINGTON COLEMAN
                                                                                                                          LISA MATZ
                                                                                                                              CLERK

                                                                                                                                Bri Turner
                                                                                                                                      Attorney

                                                                                                                              214.855.3121
                                                             July 23,2015                                                 bturner@ccsb. com

         Ms. Lisa Matz, Clerk                                                                              FILED IN
                                                                                                    5th COURT OF APPEALS
         Fifth Court of Appeals                                                                          DALLAS, TEXAS
         George L. Allen, Sr. Courts Bldg.                                                          7/23/2015 10:48:29 AM
         600 Commerce Street, Suite 200                                                                    LISA MATZ
         Dallas, Texas 75202-4658                                                                            Clerk

                    Re:      Sealed Documents Contained in the Record of Brinson Benefits, Inc. v.
                             Linda Hooper, Sean Sendelbach, and Holmes Murphy & Associates
                             No. 05 -15-00123-CV.

         Dear Ms. Matz:

                I am one of the attorneys representing Brinson Benefits, Inc. This case involves some
         documents that contain sensitive data. The trial court entered several sealing orders in this case,
         which are included in the Clerk's Record. Upon review of the appellate record this week, we
         discovered the record submitted to this Court includes documents the trial court sealed in an
         order signed on October 9, 2014 (Order on Plaintiffs Second Motion to Seal Court Records,
         attached). The trial court ordered the following documents to be sealed pursuant to Rule 76a of
         the Texas Rules of Civil Procedure. 1

               •    Plaintiffs Exhibit Nos. 17B, 17C, 17F, 170, 17J, 28, 29, 32B, 33, 33A, 33B, 33C, 33D,
                    33E, 33F, 34, 34A, and 34B; and

               •    Defendant's Exhibits Nos. 9, 39, 42, 47, 50, 60, and 61.

         These documents are contained in Volume 20 the court record, 2 and thus available to the public,
         contrary to the trial court's order. Please remove these documents from the publically accessible
         version of the Reporter's Record, and restrict access except to the attorneys of record for the
         parties, judges, and court staff.

         Please let me know if any additional actions are required to ensure compliance with the attached
         Sealing Order.
                                              Very truly yours,


                                                       ~~~--
                                                       Bn Turner
                                                       Attorney for Brinson Benefits, Inc.
         BAT
         Enc.
         cc:        All Counsel of Record via ECF Notice
         1
             Volume 20 of the Reporter's Record is not separately paginated, but the Exhibits are bookmarked in the PDF file.
         2
           Plaintiffs Exhibits nos. 28 and 34 were sealed by the trial court's order but are not included in the reporter's
         record.


                                                                                              Carrington, Coleman, Sloman & Blumenthal, L.L.P.
www. ccsb . com                                                  901 Main Street, Suite 5500 • Dallas, Texas 75202 • fax: 214.758.3731
                                    CAUSE NO. 12-07520

 BRINSON BENEFITS, INC.                         §       IN THE DISTRICT COURT
                                                §
          Plaintiff,                            §
                                                §
 v.                                             §       IOlst JUDICIAL DISTRICT
                                                §
 LINDA HOOPER, SEAN                             §
 SENDELBACH, AND HOLMES                         §
 MURPHY & ASSOCIATES, INC.                      §
                                                §
         Defendants                             §       DALLASCOUNTY,TEXAS

 ORDER ON PLAINTIFF'S SECOND MOTION TO SEAL COURT RECORDS

           After considering Plaintiff Brinson Benefits, Inc.'s Second Motion to Seal

 Court Records, the Court GRANTS the motion, and makes the following findings and

 conclusions:

      1. Plaintiff demonstrated that certain court records in this matter are confidential and
         proprietary. Plaintiff has also shown that certain court records include its
         clients'/prospective clients' HIPAA-protected medical infonnation. Accordingly,
         Plaintiff has demonstrated a specific, serious, and substantial interest in the
         confidentiality of certain court records that clearly outweighs the presumption of
         openness and any probable adverse effect on the general public health and safety.
         Further, as this case relates to alleged misappropriation of trade secrets in the
         employee benefits and insurance business, the general public health and safety will
         not be adversely affected.

      2. Plaintiff demonstrated that there are no less-restrictive means than sealing certain
         Court records. The sealing of certain trial exhibits is the least-restrictive means by
         which Plaintiff's confidential and proprietary infonnation and the HIPAA-
         protected infonnation described above can be can be protected.

         Therefore, the Court ORDERS that the following court records are sealed/under

Texas Rule of Civil Procedure 76~ ·
                                    I




 ORDER ON PLAINTIFF'S
 SECOND MOTION TO SEAL COURT RECORJ•S                                                PAGE 1
                                                                                                  4347
        The following exhibits entered into evidence at Trial (which began on September

2, 2014 and ended on September 11, 2014) are to be sealed:

                •   Plaintiff's Trial exhibits nos. 17B, 17C, 17F, 17G, 17J, 28, 29, 32B,
                    33, 33A, 33B, 33C, 330, 33E, 33F, 34, 34A, and 34B; and

                •   Defendant's Trial exhibits nos. 9, 39, 42, 47, 50, 60, and 61.

        The Court further ORDERS that any court records that are sealed will not become

public or be disclosed by any person, will not be included in the public records of this case,

and will not be otherwise disclosed or permitted to come into the possession, control, or

knowledge of any persons other than the parties, the attorneys of record for the parties in

this case, the regular staff of the parties' attorneys, certified court reporters and their staffs,

and the personnel of the Court.

        Further, the Court ORDERS that all persons who gain possession of any court

records that are sealed will not disclose, transfer, or in any way allow the sealed documents

to come into the possession of any other person at any time.

        Further, the Court ORDERS the Court Clerk to take notice of this Order and to

institute procedures to ensure that Court personnel comply with the terms of this Order,

including marking the court records sealed by this Order as being under seal of the Court

and subject to this Order.

        The Court will retain jurisdiction, as provided by law, to enforce, alter, or vacate

this order before or after judgment in this case.

        Any violation of this Order will be a contempt of court.


SIGNED on October       ~014.

  ORDER ON PLAINTIFF'S
                                                         PRE~
  SECOND MOTION TO SEAL COURT RECORDS                                                    PAGE2
                                                                                                      4348